Citation Nr: 1716826	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-00 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran had active service from August to December 1979 and from November 1990 to August 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified before the undersigned Veterans Law Judge in May 2013.  A transcript is of record. 

The appeal was denied by the Board in May 2016.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court) which, in a February 2017 Order, vacated the Board's decision and remanded for further consideration.   

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a January 2016 submission, the Veteran, through his representative, asserted that his service-connected PTSD was worse than found at the most recent May 2015 VA examination.  

The evidence of record indicates that the Veteran's service-connected PTSD may have increased in severity since the most recent VA examination and does not provide a basis for the Board to distinguish between symptoms of service-connected PTSD and other diagnosed psychiatric disorders that may be present, so the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  When it is not possible to separate the effects of a service-connected psychiatric disorder from a nonservice-connected psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable resolution of reasonable doubt), dictates that all signs and symptoms be attributed to the service-connected psychiatric disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).
Therefore, the Veteran should be scheduled for another VA examination to assess the nature and severity of his service-connected PTSD.

Finally, the Veteran regularly receives VA treatment; however the most recent VA treatment notes of record are dated in March 2016.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA treatment records for the Veteran dated from March 2016 to the present.  All requests and responses, positive and negative, must be documented in the file.

2.  Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his service-connected PTSD.  The electronic file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

The examiner should attempt to distinguish symptomatology which is attributable to the Veteran's service-connected PTSD and that which is attributable to any other diagnosed psychiatric disability.  If the examiner cannot ascribe particular symptoms to a specific diagnosis, this should be indicated. 

3.  Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without a showing of good cause may include denial of one or more of his claims.  See 38 C.F.R. §§ 3.158, 3.655 (2016).

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

